DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5-9, 12-16, and 19-20 have been amended.  Claims 1-20 are pending.

35 USC § 101 Remarks
Independent claim 1 is directed to a system comprising one or more computer readable storage media.  The computer readable storage media is interpreted in view of the specification, paragraphs [0119], [0124] to be tangible hardware, such as “random access memory, read only memory, magnetic disks, optical disks, flash memory, virtual memory and non-virtual memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other suitable storage media. In no case is the computer readable storage media a propagated signal.”
Thus, the claim appears to be statutory under 101.  However, the claim is directed to a system, which requires tangible, hardware components functionally and structurally integrated with the software components. It is also noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 U.S.C. § 101, as seen in the Board of Patent Appeals Informative Opinion Ex parte Langemyr et al. (Appeal 2008-1495), http:llwww.uspto.govlweblofficesldcomlbpailitslfdO814 95.pdf.  Therefore, this connection between the cited steps and the required hardware components should be clarified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0392075) in view of Watts et al. (US 2016/0070984).

Regarding claim 1, Han teaches a computer system comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for facilitating industrial analytics for an industrial automation operation that, when executed by one or more processors, direct the computing system to at least: 
receive, via a user interface, a user selection of a data source from a set of one or more data sources ([0046] “receiving such user input and selecting the appropriate source data”); 
in response to the user selection, connect to the data source ([0138]) and interrogate the data source to determine gathered data for the industrial automation operation ([0046], [0143]); 
prior to saving the gathered data from the data source, sample the gathered data to generate a sample data set ([0056]-[0057], [0090], [0126]); 
process the sample data set to determine a set of available categories in the gathered data ([0058]-[0060], [0101], [0110], [0116]-[0119], [0126] “relationships classified by the machine learning classifier, and their associated labels, are output for display”); 
graphically display the set of available categories in the user interface (F15, [0110]);
in response to user input via the user interface, receive a request to filter the set of available categories and to annotate the set of available categories ([0063], [0097], [0099], [0100]-[0101], [0117]); 
transfer a request to the data source for a portion of the gathered data that comports with the request to filter the set of available categories ([0097], [0127]-[0128]); 
receive the portion of the gathered data from the data source and load the portion of the gathered data ([0112]-[0113]); 
annotate the portion of the gathered data by generating a user defined data field and adding the user defined data field to the portion of the gathered data to generate a tailored data set ([0058], [0063] “attributes … can be manually selected by a user … a user can add attributes to, or remove attributes from, the set“, [0093], see also [0100]-[0101] wherein “ratings supplied by the user” is a user defined data field); 
graphically display the tailored data set via the user interface ([0107]);
in response to user input via the user interface accepting the tailored data set ([0107], [0132]):
analyze the tailored data set to identify relationships between data points that comprise the tailored data set ([0126], [0132]);
generate a storyboard based on the analysis that comprises the tailored data set ([0007], [0031], [0100], [0127]) and the identified relationships between the data points; and 
graphically display the storyboard in the user interface ([0092]-[0093], [0108], [0110], [0120]).

Han teaches a classifier (machine learning) assigns labels to the extracted data.  Such data is presented to “a user to select particular categories”, which are construed to be “a set of available categories”.  However, if Han teaches does not explicitly teach a set of available categories, Watts discloses the same in [0027], [0065], [0070]-[0071].
Still, if Han teaches does not explicitly teach “generate a tailored data set”, Watts discloses the same in [0027]-[0028] (“information only applicable to individual users is associated with the map label”, “labels are specific to a user account”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Han to include available categories and a tailored data set as disclosed by Watts.  Doing so would efficiently and predictably help sample the dataset (Watts [0024])

Claims 8 and 15 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 9 and 16, Han as modified teaches the computer system, the media and the method wherein the program instructions further direct the computing system to load the data points (Han [0077]) in a search 2index that correspond to the tailored data set (Han [0073], [0075], Watts [0023]-[0024], [0026], [0029], [0047]).  

Regarding claims 3, 10 and 17, Han as modified teaches the computer system, the method and the media, wherein the program instructions further direct the computing system to identify, via the search index, a context for the data points (Watts [0027], [0035]).  

Regarding claims 4, 11 and 18, Han as modified teaches the computer system, the method and the media wherein the program instructions further direct the computing system to graphically display the context for the data points on the storyboard in the user interface (Watts [0027], [0035]-[0037]).  

Regarding claims 5 and 12, Han as modified teaches the computer system and the method wherein the program instructions further direct the computing system to determine a data structure the sample data set (Han [0043], [0091], Watts [0029], [0032], [0059]) and determine the set of available categories in the gathered data based on the data structure for the sample data set (Watts [0024] “dataset is stored in one or more ordered data structures … data points/records that belong to a specific subregion are stored in the corresponding data structure or data structure section”, [0059], [0069] “labels includes utilizing a data structure”, [0070]).

Regarding claims 6, 13 and 19, Han as modified teaches the computer system, the method and the media wherein the program instructions further direct the computing system to generate the user defined data field by utilizing a user selected formula (Han [0092] a user through aspects of selecting data to be analyzed, configuring processing options, selecting a sample rule set”, [0097]-[0099].  Note by definition a formula is a mathematical relationship or rule expressed in symbols, thus, user selecting rules, specific values for a maximum number of antecedent elements, specific sampling methodology is analogous to selecting a formula).

Regarding claims 7, 14 and 20, Han teaches the computer system of claim 1 wherein the user interface comprises at least one of an option to view, hide, filter, add rules, edit, and/or annotate the set of available categories (Han [0058], [0063], [0093], [0097], Watts [0039], [0047]).

Response to Arguments
Applicant’s arguments, filed 10/10/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 19, 2022